Citation Nr: 1102359	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  96-00 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for subdeltoid bursitis of the right shoulder for the periods 
from February 25, 1994, to March 26, 1996, and from July 1, 1996, 
to April 16, 1997.  

2.  Entitlement to an evaluation in excess of 20 percent 
beginning April 16, 1997, for subdeltoid bursitis of the right 
shoulder.

3.  Entitlement to an initial compensable evaluation for 
subdeltoid bursitis of the left shoulder from February 25, 1994, 
to June 2, 1998.

4.  Entitlement to an evaluation in excess of 20 percent 
beginning June 2, 1998, for subdeltoid bursitis of the left 
shoulder.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for productive changes of the cervical spine from February 25, 
1994, to June 2, 1998.  

6.  Entitlement to an evaluation in excess of 30 percent 
beginning June 2, 1998, for productive changes of the cervical 
spine.  

7.  Entitlement to an initial evaluation in excess of 10 percent 
for productive changes of the thoracolumbar spine for the period 
from February 25, 1994, to April 6, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from October 1986 to 
October 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, and 
Huntington, West Virginia.  In August 2003, June 2005, and July 
2008, the Board remanded the case for additional development.  

The issues of entitlement to an increased initial evaluation for 
productive changes of the cervical spine and entitlement to an 
initial evaluation in excess of 10 percent for productive changes 
of the thoracolumbar spine (from February 25, 1994, to April 6, 
2004), are addressed in the REMAND that follows the decision 
below.  




FINDINGS OF FACT

1.  For the period from February 25, 1994, to March 26, 1996, and 
from July 1, 1996, to April 16, 1997, the Veteran's service-
connected subdeltoid bursitis of the right shoulder is shown to 
have been productive of complaints of pain, with some limitation 
of motion; his right shoulder disability was not shown to be 
productive of ankylosis of the scapulohumeral articulation, 
limitation of motion of the right arm at shoulder level, a 
malunion or recurrent dislocation of the humerus, or a 
dislocation of or nonunion of the clavicle or scapula.  

2.  From April 16, 1997, the Veteran's service-connected 
subdeltoid bursitis of the right shoulder has been shown to be 
productive of complaints of pain, and some limitation of motion, 
but not ankylosis of the scapulohumeral articulation, limitation 
of motion midway between the side and shoulder level, or a 
malunion or recurrent dislocation of the humerus.  

3.  From February 25, 1994, to June 2, 1998, the Veteran's 
service-connected subdeltoid bursitis of the left shoulder was 
shown to have been productive of complaints of pain, with some 
limitation of motion; his left shoulder disability was not shown 
to be productive of ankylosis of scapulohumeral articulation, or 
a left arm limitation of motion to shoulder level or to midway 
between the side and shoulder level, a malunion or recurrent 
dislocation of the left humerus, or a nonunion or dislocation of 
the left clavicle or scapula.  

4.  From June 2, 1998, the Veteran's service-connected subdeltoid 
bursitis of the left shoulder has been shown to be productive of 
complaints of pain, and some limitation of motion, but not a 
limitation of motion of the left arm to 25 degrees from the side.  




CONCLUSIONS OF LAW

1.  For the period from February 25, 1994, to March 26, 1996, and 
from July 1, 1996, to April 16, 1997, the criteria for an initial 
evaluation in excess of 10 percent for the Veteran's service-
connected subdeltoid bursitis of the right shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5203 (2010).  

2.  From April 16, 1997, the criteria for an evaluation in excess 
of 20 percent for the Veteran's service-connected subdeltoid 
bursitis of the right shoulder have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b), 4.7, 4.71a, Diagnostic Codes 5200, 5201, 
5202 (2010).  

3.  For the period from February 25, 1994, to June 2, 1998, the 
criteria for an initial compensable evaluation for the Veteran's 
service-connected subdeltoid bursitis of the left shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 
4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2010).  

4.  From June 2, 1998, the criteria for an evaluation in excess 
of 20 percent for the Veteran's service-connected subdeltoid 
bursitis of the left shoulder have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b), 4.7, 4.71a, Diagnostic Codes 5200, 5201, 
5202 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Initial Evaluations

The Veteran asserts that increased initial evaluations are 
warranted for his service-connected subdeltoid bursitis of the 
right shoulder, and subdeltoid bursitis of the left shoulder.  

As an initial matter, in July 2008, the Board remanded these 
claims.  The Board directed that these issues be re-adjudicated, 
with consideration of all the evidence of record, including the 
private treatment records from Kaiser Permanente, Tri-City 
Orthopaedic, Scripps Clinic, and Dr. W.L.L., and that 
consideration must be given to the rating stages in accordance 
with Fenderson v. West, 12 Vet. App. 119 (1999).  

In June 2010, a supplemental statement of the case (SSOC) was 
issued by the Appeals Management Center (AMC).  A review of the 
SSOC shows that the AMC stated that it had considered the records 
from Kaiser Permanente, Tri-City Orthopaedic, Scripps Clinic, and 
Dr. W.L.L., and the AMC's findings indicate that they apply to 
all of the time periods in issue.  Given the foregoing, the Board 
finds that there has been substantial compliance with its remand.  
See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  

Disability evaluations are determined by comparing the veteran's 
symptomatology with the criteria set forth in the VA's Schedule 
for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 
4.  

The Veteran is appealing the original assignments of disability 
evaluations following awards of service connection.  In such 
cases, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

As for the history of both of the shoulder disabilities in issue, 
see 38 C.F.R. § 4.1 (2010), the Veteran's service treatment 
reports show a number of treatments for right shoulder symptoms, 
with assessments of bursitis.  He also received treatment for 
left-sided trapezoidal strain.  A June 1992 separation 
examination report shows that he was noted to have chronic right 
subacromial bursitis.  

The RO has indicated that it evaluated both of the Veteran's 
shoulder disabilities under Diagnostic Codes (DC's) 5019-5201.  
See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  This hyphenated diagnostic code may be read to indicate 
that bursitis is the service-connected disorder, and it is rated 
as if the residual condition is limitation of motion of the arm, 
under DC 5201.  (Under 5019, bursitis is to be rated on 
limitation of motion of affected part, as degenerative 
arthritis.)  

The Board must determine whether a higher initial evaluation is 
warranted under any applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Therefore, the following 
diagnostic codes are potentially relevant:

Under DC 5200, where there is favorable ankylosis of the 
scapulohumeral articulation, with abduction to 60 degrees, can 
reach mouth and head, a 20 percent evaluation is warranted for 
the minor upper extremity, and a 30 percent evaluation is 
warranted for the major upper extremity.  A 30 percent evaluation 
is also warranted for ankylosis of the scapulohumeral 
articulation, intermediate between favorable and unfavorable, for 
the minor upper extremity.  

Under DC 5201, for a non-dominant arm, a 20 percent evaluation is 
provided for limitation of motion of the arm at shoulder level; a 
20 percent evaluation may also be assigned for limitation of 
motion midway between the side and shoulder level; a 30 percent 
evaluation may be assigned for limitation of motion to 25 degrees 
from the side.  

Under DC 5201, for the dominant arm, a 20 percent evaluation is 
provided for limitation of motion of the arm at shoulder level; a 
30 percent evaluation may also be assigned for limitation of 
motion midway between the side and shoulder level.  

Under DC 5202, humerus, other impairment of, malunion of, with 
moderate deformity, warrants a 20 percent evaluation (major and 
minor shoulder); malunion of the humerus with marked deformity, 
is evaluated as 30 percent disabling (major shoulder) and 20 
percent disabling (minor shoulder); recurrent dislocations of the 
humerus at the scapulohumeral joint, with infrequent episodes, 
and guarding of movement only at the shoulder level, is evaluated 
as 20 percent disabling (major and minor shoulder); recurrent 
dislocations of the humerus at the scapulohumeral joint, with 
frequent episodes and guarding of all arm movements, are 
evaluated as 30 percent disabling (major shoulder), and as 20 
percent disabling (minor shoulder); a fibrous union of the 
humerus is evaluated as 40 percent disabling (minor shoulder).  

Under DC 5203, a 20 percent evaluation is warranted for clavicle 
or scapula, impairment of, dislocation of, or nonunion of, with 
loose movement, for both the major arm, and the minor arm.  

The standardized description of joint measurements is provided in 
Plate I under 38 C.F.R. § 4.71.  These descriptions indicate that 
normal forward flexion of the shoulder is from 0 to 180 degrees, 
normal abduction of the shoulder is from 0 to 180 degrees, normal 
external rotation is from 0 to 90 degrees, and normal internal 
rotation is from 0 to 90 degrees.  

The Board notes that the medical evidence shows that the Veteran 
is right-handed.  See e.g., VA examination reports, dated in June 
1994 and April 2004.  

A.  Subdeltoid Bursitis, Right Shoulder

In August 1994, the RO granted service connection for "subdeltoid 
bursitis, right shoulder," evaluated as noncompensable (0 percent 
disabling), with an effective date of February 25, 1994.  The 
Veteran appealed the issue of entitlement to an initial 
compensable evaluation.  In May 1996, the RO granted the 
Veteran's claim, to the extent that it assigned a 10 percent 
evaluation, with an effective date of March 20, 1996; the RO also 
assigned a temporary total evaluation from March 26, 1996 through 
May 31, 1996 (under 38 C.F.R. § 4.30, for convalescence following 
right shoulder surgery), and an evaluation of 10 percent from 
June 1, 1996.  Because this increase did not constitute a full 
grant of the benefits sought, the increased initial evaluation 
issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).  In August 1997, the RO again partially granted the 
claim, to the extent that it granted a 10 percent evaluation as 
of the date of award of service connection, i.e., February 25, 
1994, and extended the temporary total evaluation through June 
30, 1996.  In November 2004, the RO again partially granted the 
claim, to the extent that it granted a 20 percent evaluation, 
with an effective date of April 16, 1997.  

Given the foregoing, the issue on appeal is entitlement to an 
increased initial evaluation for service-connected right shoulder 
subdeltoid bursitis, evaluated as 10 percent disabling from 
February 25, 1994, to March 26, 1996, and from July 1, 1996, to 
April 16, 1997, and an evaluation in excess of 20 percent as of 
April 16, 1997.  

1.  February 25, 1994, to March 26, 1996, and July 1, 1996 to 
April 16, 1997

The relevant medical evidence is summarized as follows:

A VA joints examination report, dated in June 1994, notes that 
the shoulders showed no limitation of motion, and that "range of 
motion was full and equal on both sides," with abduction to 90 
degrees, external rotation to 90 degrees, internal rotation to 80 
degrees, forward flexion to 150 degrees, and backward extension 
to 70 degrees.  An associated X-ray report contains an impression 
noting that both shoulders and scapulae appeared to be within 
normal limits, although there might be a slight decrease in 
rotation on the right, and that there was no soft tissue 
calcification, no significant arthritic changes, and no 
subluxation or dislocation evident.  Another June 1994 VA 
examination report contains diagnoses that include "mild" 
subdeltoid bursitis of both shoulder joints.  

VA progress notes include a February 1996 report that shows 
complaints of right shoulder pain, with impingement.  On 
examination, forward flexion was to 180 degrees, with pain at 100 
degrees, and abduction was to 180 degrees, with pain at 90 
degrees.  

The Board finds that the criteria for an initial evaluation in 
excess of 10 percent under DC 5200 and DC 5201 have not been met.  
The evidence is insufficient to show that the Veteran's right 
shoulder is productive of ankylosis of scapulohumeral 
articulation, that abduction of the right shoulder is limited to 
60 degrees, or that the right shoulder is productive of a 
limitation of motion to midway between the side and shoulder 
level.  The June 1994 VA examination report shows that the 
examiner characterized his subdeltoid bursitis as  "mild," and 
the demonstrated ranges of motion have been discussed.  Even when 
pain is taken into account, the limitations caused thereby do not 
equate to restricted motion that would warrant a higher schedular 
rating.  Accordingly, the Board finds that the preponderance of 
the evidence is against the claim, and that the criteria for an 
initial evaluation in excess of 10 percent under DC 5200 and 5201 
have therefore not been met for the right shoulder.

In addition, there is no evidence to show a malunion, or 
recurrent dislocation, of the humerus, or a dislocation of, or 
nonunion of, the clavicle or scapula.  The criteria for an 
initial evaluation in excess of 10 percent under DC's 5202 and 
5203 are therefore not met for the right shoulder.  

Finally, the Board has also considered the functional impairment 
which can be attributed to pain and weakness.  See generally 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45; 
see also VAGCOPPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The 
relevant evidence includes the June 1994 VA joints examination 
report, which notes that the shoulders showed no limitation of 
motion, no pain, no pain on motion, no tenderness, or limitation 
of motion.  The examiner stated that the Veteran had "perfectly 
huge muscles about the shoulder joints; they are the muscles of a 
weight lifter and someone who has been in a gymnasium a lot."  A 
June 1994 VA spine examination report shows that the Veteran 
reported that his bursitis "comes and goes periodically."  On 
examination, there was no neurological deficit.  Another June 
1994 VA examination report contains diagnoses that include 
"mild" subdeltoid bursitis of both shoulder joints.  The 
examiner states that the Veteran's "musculature, general build, 
and activities are of a man who is very, very active."  The 
examiner further noted, "His shoulders, arms and pectoral areas 
are the muscles of a weight lifter or someone who has been 
working in a gymnasium.  Again, I believe that the symptoms are 
minor and they outdo the physical findings."  A June 1994 VA 
muscles examination report merely states, "We will simply cancel 
this worksheet because this is no real problem at all."  

VA X-ray reports for the right shoulder, dated in March and May 
of 1995, note an offset at the AC (acromioclavicular joint) of 
uncertain significance, and a very large os-acromiale.  

A February 1996 VA MRI (magnetic resonance imaging ) study notes 
that the superspinatous, infraspinatous, and subscapularis 
tendons are intact, that the glenohumeral tendons are within 
normal limits, and that there is no evidence of a rotator cuff 
tear, although there was evidence of possible myxoid 
degeneration.  The impression notes no evidence of a rotator cuff 
tear, intact glenohumeral ligaments and glenoid labrum, no 
evidence of a slap lesion, and that the biceps tendon is located 
within the bicipital groove.  

A December 1996 statement from a VA physician notes that the 
Veteran complains of clicking and pain and decreased range of 
motion, with a persistent positive impingement sign, and that he 
was following a physical therapy program.  Overall, VA progress 
notes show a number of treatments for complaints of shoulder 
pain.

In this case, a rating in excess of 10 percent is not warranted 
on the basis of additional functional loss due to pain and 
weakness.  When the ranges of motion in the Veteran's right 
shoulder are considered together with the evidence (or lack 
thereof) of such symptoms as weakness, laxity, incoordination, 
atrophy, or other impairment, the Board finds that the record 
does not show that the Veteran's functional loss due to his 
service-connected right shoulder disability impairs him to such a 
degree that he has the equivalent of the criteria as required for 
an initial rating in excess of 10 percent for the right shoulder, 
for the period from February 25, 1994 to March 26, 1996, or from 
July 1, 1996 to April 16, 1997.  

2.  As of April 16, 1997

The medical evidence is summarized as follows:

A VA joints examination report, dated April 16, 1997, notes that 
the Veteran reported that he did maintenance work, and that he 
was markedly limited in the work that he could do.  He reported 
that his right shoulder symptoms had not been alleviated by his 
March 1996 surgery, and that there was a possible need for 
additional future surgery.  On examination, the shoulders had 
abduction to 90 degrees, bilaterally.  External rotation, and 
internal rotation, were to 80 degrees, bilaterally.  Backward 
extension was to 45 degrees, and forward flexion was to 120 
degrees.   

Reports from Kaiser, dated between February and April of 1998, 
are somewhat difficult to read in parts, but appear to show 
treatment for right shoulder symptoms, with flexion to 133, 144, 
and 160 degrees, abduction to 86, 97, and 120 degrees, external 
rotation to 72, 75, and 90 degrees (with one finding of "wnl" 
(within normal limits)), and internal rotation to 45 degrees; 
there was also a finding of "forward elevation" to 180 degrees.  

A VA joints examination report, dated April 2004, notes that on 
examination, there was a "marked" limitation of motion, 
recorded as:  abduction to 70 degrees, forward flexion to 80 
degrees, extension to 10 degrees, and external and internal 
rotation to 70 degrees (each).  

A VA progress note, dated in April 2005, notes abduction to 80 
degrees.  A November 2005 VA report notes an active range of 
motion up to 40 degrees, and a passive range of motion up to 100 
degrees (planes of motion were not specified).  

The Board finds that as of April 16, 1997, the criteria for a 
rating in excess of 20 percent under DC 5201 have not been met.  
The aforementioned ranges of motion do not show that motion in 
his right shoulder is limited to midway between the side and 
shoulder level.  In this regard, although the November 2005 VA 
report notes an active range of motion up to 40 degrees, the 
planes of motion were not specified, and the passive range of 
motion was "up to 100 degrees."  This report is therefore 
insufficient to show that the criteria for an increased 
evaluation have been met.  In summary, he has not shown that his 
flexion or abduction in the right arm more nearly approximates to 
45 degrees (midway between side and shoulder) so as to warrant a 
rating in excess of 20 percent.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, and 
that the criteria for a rating in excess of 20 percent under DC 
5201 have not been met.  

A higher evaluation is not warranted under any other diagnostic 
code.  Schafrath.  In this case, there is no evidence to show 
ankylosis of scapulohumeral articulation, or a malunion, or 
recurrent dislocation, of the humerus.  The criteria for a rating 
in excess of 20 percent under DCs 5200 and 5202 are therefore not 
met.  

Finally, the Board has also considered the functional impairment 
which can be attributed to pain and weakness.  DeLuca; 38 C.F.R. 
§§ 4.40, 4.45; VAGCOPPREC 9-98.  The April 1997 VA joints 
examination report notes that there was pain on motion, but that 
sensation, and muscle power, were normal.  The examiner noted 
that the Veteran had been a weight-lifter, and that he currently 
did not have any atrophy, with "huge muscles in the deltoid 
areas, in the biceps and in the pectoral area."  A neurological 
examination was normal.  Muscle power was further characterized 
as "excellent, he has tremendous musculature," with "the 
muscles of a weightlifter and a gymnasium enthusiast."  The 
relevant diagnosis was impingement syndrome, right shoulder, 
treated operatively with less than satisfactory result and 
continued painful motion.  An association MRI report notes os 
acromiale, with an otherwise unremarkable arthrogram.  

A VA joints examination report, dated in June 1998, shows that 
the Veteran reported a history of being a weight lifter and body 
developer, but that, "He no longer participates in this to the 
extent that he had previously."  The report notes that on 
examination, he was an extremely well-developed individual with a 
large build and well-defined muscle mass.  The report states that 
there was no indication of atrophy.  He was noted to be "overly 
developed," and to have "rather dramatic muscular 
development."  

A report from Kaiser, dated in February 1998, notes 5/5 strength, 
except for the supraspinatous muscle, which was 4/5, with no 
atrophy, "well-developed body musculature," forward elevation 
to 180 degrees, external rotation to 90 degrees.  A May 1998 
report notes 5/5 strength and a FROM (full range of motion) 
(specific degrees of motion were not provided), with impingement.  

Reports from Dr. W.L.L. include a November 2001 report, which 
notes 5/5 strength, with normal reflexes.  A June 2003 report 
notes bilateral rotator cuff symptoms.  An associated X-ray 
report notes mild widening of the right AC joint.  An August 2003 
MRI report notes an os acromiale at the right shoulder, no 
muscular atrophy, a sub-centimeter under-surface tear at the 
attachment of the supraspinatous tendon, that the infraspinatous 
tendon and muscle were within normal limits, and that the right 
AC joint was within normal limits.  The diagnoses were intra-
substance and under-surface tears in the supraspinatous tendon, 
tendonosis of the supraspinatous tendon, and os acromiale.  

Reports from Tri-City Orthopaedic (TCO), dated in 2001, show that 
on examination, the Veteran had a full range of motion in his 
shoulders (specific degrees of motion were not provided), with no 
instability, and an absence of major musculature restrictions, 
vascular insufficiency, or nerve entrapment.  

The April 2004 VA examination report notes complaints of shoulder 
pain and the inability to do "any rotary or throwing types of 
movements," push-ups or pull-ups, or overhead work.  An 
associated X-ray report notes acromioclavicular separation with 
suspected bilateral limitation of rotation of the humeral heads, 
no soft tissue calcification, and no subluxation.  The relevant 
diagnosis notes status post arthroscopy, right shoulder, with 
arthrotomy and decompression, with current evidence of 
pertendonitis and associated adhesive capsulitis, and possible 
degenerative arthritic changes involving acromioclavicular 
articulation, and "rather significant" functional impairment, 
including significant pain, weakness and fatigability, with no 
indication of instability or incoordination.  The examiner 
essentially stated that he could not quantify the Veteran's 
limitations without resort to speculation.  

Overall, VA progress notes show a number of treatments for 
shoulder symptoms.  In 2005, the Veteran received a number of 
bilateral steroid injections to his shoulders.  Reports, dated in 
January and April of 2005, note 5/5 strength, with one finding of 
5-/5 strength.  

From April 16, 1997, an evaluation in excess of 20 percent is not 
warranted on the basis of additional functional loss due to pain 
and weakness.  The Board has considered the April 2004 notation 
of "rather significant" functional impairment, including 
significant pain, weakness and fatigability.  However, as 
previously noted, there is considerable evidence, dated both 
prior to this report, and in this report, that shows that the 
Veteran has a high-level of muscle development that is 
inconsistent with a finding that he has functional loss to the 
extent that it warrants a higher evaluation.  For example, the 
1997 and 1998 VA examiners both commented to the effect that he 
had a very large muscle mass.  The April 2004 VA examiner 
similarly stated that the Veteran had "the appearance of a 
bodybuilder type of weightlifter and appears to have a physique 
worthy of any competitor in a bodybuilding competition."  The 
examiner further stated that there was no indication of 
instability or incoordination, and that his shoulder disabilities 
involved only the joint structures "without involvement of the 
surrounding muscles and nerves."  He stated that there was no 
indication of disuse, and that, "I would add that it is my 
impression that his complaints of pain in response to examination 
of his shoulders appear to be somewhat excessive considering the 
quality of his musculature development.  While it appears that 
his responses are excessive, I cannot deny the fact that he has 
genuine difficulties."  When read in context, the Board finds 
that the evidence as to functional loss is significantly 
counterbalanced by the findings of "excessive" complaints, and 
the findings of highly developed musculature due to participation 
in bodybuilding and weightlifting, such that an evaluation in 
excess of 20 percent based on functional loss is not warranted.  
To the extent that the examiner stated that he could not quantify 
the Veteran's limitations without resort to speculation, this 
conclusion does not rise to the level of equipoise.  See Chotta 
v. Peake, 22 Vet. App. 80, 86 (2008) (noting, in the context of 
an increased rating claim, that if the level of the appellant's 
disability . . . cannot be determined without resorting to 
speculation, then it has not been proven to the level of 
equipoise and a staged rating is not appropriate); see also 38 
C.F.R. § 3.102 (2010) (noting that the Board may not award 
benefits when the award would be based upon speculation).  The 
Board further notes that findings dated prior to April 2004 tend 
to show 5/5 strength, and that subsequently dated VA progress 
notes, dated in January and April of 2005, also note no less than 
5-/5 strength.  There is no evidence of atrophy at any time 
during the period on appeal.  In summary, when the ranges of 
motion in the Veteran's right shoulder are considered together 
with the evidence (or lack thereof) of such symptoms as weakness, 
laxity, incoordination, atrophy, or other impairment, the Board 
finds that the record does not show that the Veteran's functional 
loss due to his service-connected right shoulder disability 
impairs him to such a degree that he has the equivalent of the 
criteria as required for a rating in excess of 20 percent for the 
right shoulder from April 16, 1997.  

B.  Left Shoulder

In August 1994, the RO granted service connection for "subdeltoid 
bursitis, left shoulder," evaluated as noncompensable (0 percent 
disabling), with an effective date for service connection of 
February 25, 1994.  The Veteran filed a timely notice of 
disagreement on the issue of entitlement to an initial 
compensable evaluation, and in September 1995, a statement of the 
case was issued.  However, an appeal (VA Form 9), received in 
November 1995, did not indicate any intent to appeal this issue.  
Nevertheless, the RO subsequently issues supplemental statements 
of the case that included the left shoulder evaluation issue.  As 
the RO took actions to indicate to the Veteran that the issue was 
on appeal, and as it took no steps to close the appeal, the 
requirement that there be a substantive appeal is deemed waived.  
Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. 
Principi, 16 Vet. App. 556 (2003) (per curiam order).  Under the 
circumstances, the Board will analyze the issue as a claim for a 
higher initial evaluation.  

In November 1998, the RO assigned a 20 percent evaluation for the 
Veteran's left shoulder disability, with an effective date of 
June 2, 1998.  Because this increase did not constitute a full 
grant of the benefits sought, the increased initial evaluation 
issue remained in appellate status.  AB.  

1.  February 25, 1994, to June 2, 1998

The relevant medical evidence is summarized as follows:

A VA joints examination report, dated in June 1994, notes that 
the shoulders showed no limitation of motion, and that "range of 
motion was full and equal on both sides," with abduction to 90 
degrees, external rotation to 90 degrees, internal rotation to 80 
degrees, forward flexion to 150 degrees, and backward extension 
to 70 degrees.  

A VA joints examination report, dated in April 1997, notes that 
the Veteran reported that he did maintenance work, and that he 
was markedly limited in the work that he could do.  On 
examination, the shoulders had abduction to 90 degrees, 
bilaterally.  External rotation, and internal rotation, were to 
80 degrees, bilaterally.  Backward extension was to 70 degrees, 
and forward flexion was to 150 degrees.   

Reports from Kaiser, dated between 1996 and prior to June 1998, 
show several complaints of left shoulder symptoms; a February 
1998 report notes a FROM (full range of motion) with flexion and 
abduction to 180 degrees, and external rotation to 105 degrees.  

The Board finds that, for the period from February 25, 1994, to 
June 1, 1998, the criteria for an initial evaluation of 10 
percent under DC 5200 and DC 5201 have not been met.  The 
evidence is insufficient to show that the Veteran's left shoulder 
is productive of ankylosis of scapulohumeral articulation, or 
that the left shoulder is productive of a limitation of motion to 
shoulder level, or to midway between the side and shoulder level.  
The June 1994 VA examination report shows that the examiner 
characterized his subdeltoid bursitis as  "mild," and the 
demonstrated ranges of motion have been discussed.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the claim, and that the criteria for an initial compensable 
evaluation under DC 5200 and 5201 have therefore not been met for 
the left shoulder.  

In addition, there is no evidence to show a malunion or recurrent 
dislocation of the left humerus, or a nonunion or dislocation of 
the left clavicle or scapula.  For the period from February 25, 
1994, to June 2, 1998, the criteria for an initial compensable 
evaluation under DC's 5202 and 5203 are therefore not met for the 
left shoulder.  

Finally, the Board has also considered the functional impairment 
which can be attributed to pain and weakness.  DeLuca; 38 C.F.R. 
§§ 4.40, 4.45; VAGCOPPREC 9-98.  

VA examination reports, dated in June 1994, contain diagnoses 
that include "mild" subdeltoid bursitis of both shoulder 
joints.  They show that an examiner stated that the Veteran's 
"musculature, general build, and activities are of a man who is 
very, very active."  The examiner further noted, "His 
shoulders, arms and pectoral areas are the muscles of a weight 
lifter or someone who has been working in a gymnasium.  Again, I 
believe that the symptoms are minor and they outdo the physical 
findings."  A June 1994 VA muscles examination report merely 
states, "We will simply cancel this worksheet because this is no 
real problem at all."  

A June 1994 X-ray report contains an impression noting that both 
shoulders and scapulae appeared to be within normal limits, and 
that there was no soft tissue calcification, no significant 
arthritic changes, and no subluxation or dislocation evident.  VA 
progress notes include a May 1995 X-ray report, which notes a 
large os-acromiale.  

The April 1997 VA joints examination report notes that there was 
no pain on motion, and that sensation, and muscle power, were 
normal.  The examiner noted that the Veteran had been a weight-
lifter, and that he currently did not have any atrophy, with 
"huge muscles in the deltoid areas, in the biceps and in the 
pectoral area."  A neurological examination was normal.  Muscle 
power was further characterized as "excellent, he has tremendous 
musculature," with "the muscles of a weightlifter and a 
gymnasium enthusiast."  The was no relevant diagnosis.  An 
association MRI report notes os acromiale, with an otherwise 
unremarkable arthrogram.  

In this case, an initial evaluation in excess of 0 percent is not 
warranted on the basis of additional functional loss due to pain 
and weakness.  The Veteran has repeatedly been noted to be 
training in weight-lifting and bodybuilding, and to have what may 
be characterized as "well above-average" musculature.  In June 
1994, the examiner characterized his subdeltoid bursitis as 
"mild."  There is no objective evidence of atrophy, 
incoordination, or weakness.  When the ranges of motion in the 
Veteran's left shoulder are considered together with the evidence 
(or lack thereof) of such symptoms as weakness, laxity, 
incoordination, atrophy, or other impairment, the Board finds 
that the record does not show that the Veteran's functional loss 
due to his service-connected left shoulder disability impairs him 
to such a degree that he has the equivalent of the criteria as 
required for an initial compensable rating for the left shoulder, 
for the period from February 25, 1994, to June 2, 1998.  



2.  As of June 2, 1998

A VA joints examination report, dated June 19, 1998, notes that 
the Veteran's left shoulder had forward flexion to 90 degrees, 
extension to 20 degrees, abduction to 80 degrees, and external 
and internal rotation to 80 degrees (each).  

A VA joints examination report, dated April 2004, notes that on 
examination, there was a "marked" limitation of motion, 
recorded as: abduction to 70 degrees, forward flexion to 80 
degrees, extension to 15 degrees, and external rotation to 70 
degrees, and internal rotation to 80 degrees.  

A VA progress note, dated in April 2005, notes that left shoulder 
abduction was to 90 degrees.  A November 2005 VA report notes an 
active range of motion up to 90 degrees, and a passive range of 
motion up to 100 degrees (planes of motion were not specified).  

The Board finds that as of June 2, 1998, the criteria for a 
rating in excess of 20 percent under DC 5201 have not been met.  
The aforementioned ranges of motion do not show that motion in 
his left shoulder is limited to 25 degrees from the side.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the criteria for a rating 
in excess of 20 percent under DC 5201 have therefore not been 
met.  

A higher evaluation is not warranted under any other diagnostic 
code.  Schafrath.  In this case, there is no evidence to show 
ankylosis of scapulohumeral articulation, or problem with the 
humerus.  The criteria for a rating in excess of 20 percent under 
DC's 5200 and 5202 are therefore not met.  

Finally, the Board has also considered the functional impairment 
which can be attributed to pain and weakness, etc.  DeLuca; 38 
C.F.R. §§ 4.40, 4.45; VAGCOPPREC 9-98.  

The June 1998 VA joints examination report shows that the Veteran 
reported that he had left shoulder symptoms that prevented him 
from throwing or doing overhead work with his left upper 
extremity.  He further reported a history of being a weight 
lifter and body developer, but that, "He no longer participates 
in this to the extent that he had previously."  The report notes 
that on examination, he was an extremely well-developed 
individual with a large build and well-defined muscle mass.  The 
report states that there was no indication of atrophy.  He was 
noted to be "overly developed," and to have "rather dramatic 
muscular development."  A June 1998 VA X-ray report contains an 
impression noting that the left shoulder and scapula appeared to 
be within normal limits.  The relevant findings show that there 
was painful left shoulder motion that would be associated with 
marked clinical impairment as related to his ability to perform 
any work with the upper extremity overhead at arm's length or any 
throwing or rotary movement of the left upper extremity, but that 
from an examination standpoint, "there is no indication of any 
underlying abnormality."  

Reports from Kaiser, dated in June and July of 1998, show 5/5 
strength; there are findings of shoulder impingement.  A 
September 1998 MRI report notes findings possibly representing 
tendonitis or tendinopathy, and no evidence of a rotator cuff 
tear.  

Reports from Dr. W.L.L. include a November 2001 report, which 
notes 5/5 strength, with normal reflexes.  A November 2002 report 
notes left shoulder impingement.  A June 2003 report notes that 
there was no instability, that the Veteran had "extreme 
musculature," and the presence of bilateral rotator cuff 
symptoms.  An August 2003 MRI report notes an os acromiale at the 
left shoulder, abnormalities of the supraspinatous tendon 
consistent with tendinosis, numerous degenerative cystic changes 
at the humeral head, moderate bony proliferative changes and 
joint space narrowing at the AC joint, that the infraspinatous, 
subscapularis, and teres minor tendons were grossly intact, and 
that there was no gross labral pathology.  The diagnoses for the 
left shoulder noted supraspinatous tendinosis, os acromiale, and 
osteoarthropathy of the left AC joint and possible external 
impingement syndrome.  

Reports from Tri-City Orthopaedic (TCO), dated in 2001, show that 
on examination, the Veteran had a full range of motion in his 
shoulders (specific degrees of motion were not provided), with no 
instability, and an absence of major musculature restrictions, 
vascular insufficiency, or nerve entrapment.  

The April 2004 VA examination report notes complaints of shoulder 
pain and the inability to do "any rotary or throwing types of 
movements," push-ups or pull-ups, or overhead work.  An 
associated X-ray report notes acromioclavicular separation with 
suspected bilateral limitation of rotation of the humeral heads, 
no soft tissue calcification, and no subluxation.  There was no 
diagnosis for the left shoulder.  

Overall, VA progress notes show a number of treatments for 
shoulder symptoms.  VA progress notes include reports dated in 
January and April of 2005, which note no less than 5-/5 strength.  
In 2005, the Veteran received a number of bilateral steroid 
injections to his shoulders.  

As of June 2, 1998, an evaluation in excess of 20 percent is not 
warranted on the basis of additional functional loss due to pain 
and weakness.  The Veteran has repeatedly been noted to be 
training in weight-lifting and bodybuilding, and to have what may 
be characterized as "above-average" musculature.  With regard 
to the notation of painful motion and impairment in the June 1998 
VA examination report, a finding of functional loss due to pain 
must be "supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  38 C.F.R. § 4.40 (emphasis 
added).  In this case, the impression in the associated X-ray 
report states that the left shoulder was within normal limits; 
there was no other objective evidence to show significant left 
shoulder pathology prior to, or at, that time.  See e.g., July 
1994 VA X-ray report (within normal limits).  The Board has also 
considered the April 2004 notation of "rather significant" 
functional impairment, including significant pain, weakness and 
fatigability.  However, for the reasons previously discussed in 
Part I.A.1., this evidence is insufficiently probative to warrant 
an increased evaluation based on functional loss.  In summary, 
when the ranges of motion in the Veteran's left shoulder are 
considered together with the evidence (or lack thereof) of such 
symptoms as weakness, laxity, incoordination, atrophy, or other 
impairment, the Board finds that the record does not show that 
the Veteran's functional loss due to his service-connected left 
shoulder disability impairs him to such a degree that he has the 
equivalent of the criteria as required for an evaluation in 
excess of 20 percent for the left shoulder.  

C.  Conclusion

The Board has considered whether a referral for extraschedular 
consideration is warranted in this case.  However, the Board 
finds that a referral is not warranted.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.  

In the instant case, the Veteran underwent surgery for his right 
shoulder in 1996, with no subsequent shoulder surgery or 
hospitalization (there is no record of surgery for the left 
shoulder).  The medical reports appear to show that he has been 
employed during the entire appeal period.  Reports dated 
beginning in 2005 show that he repeatedly told examiners that he 
worked at a desk job.  The Board further notes that he is shown 
to be receiving treatment for a number of disorders for which 
service connection is not currently in effect, to include 
disorders manifested by psychiatric, respiratory, and vision 
symptoms.  The schedular criteria and analyses applicable to the 
Veteran's claims encompass the full manifestations of the 
Veteran's shoulder disabilities, including pain, limitation of 
motion, joint pathology, and functional loss.  The Board finds 
that the Veteran's levels of disabilities and symptomatology, as 
explained above, are reasonably described by the rating criteria 
and that the Veteran's disability levels and symptomatology are 
both addressed and properly evaluated under the schedular 
criteria.  Hence, no further analysis is indicated.  Referral for 
extraschedular consideration is therefore not warranted.  

In deciding the Veteran's initial evaluation claims, the Board 
has considered the determination in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) and whether the Veteran is entitled to 
higher evaluations for separate periods based on the facts found 
during the appeal period.  As noted above, the Board does not 
find evidence that either of the Veteran's shoulder disability 
evaluations should be increased for any separate period based on 
the facts found during the whole appeal period.  The evidence of 
record from the day the Veteran filed the claim to the present 
supports the conclusion that the Veteran is not entitled to 
compensation higher than assigned by the stages already in effect 
during the appeal period.  

II. The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2010).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran dated 
in May 2001, July 2005, March and May of 2007, and December 2008.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The VCAA letters were sent to the Veteran after the RO's August 
1994 decision that is the basis for this appeal.  However, the 
RO's August 1994 decision was made prior to the enactment of the 
VCAA. In such cases, there is no error in not providing notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial agency of original jurisdiction 
(AOJ) adjudication had already occurred.  Rather, the appellant 
is to be given proper subsequent VA process, and the Board is to 
make findings on the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of prejudice 
from improper notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In this case, the VCAA letters were provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the letters, dated in 2005 and 
thereafter, fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  In addition, after the letters 
were sent, the case was readjudicated and in June 2010 a 
Supplemental Statement of the Case was provided to the appellant.  
See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(holding that VA cured any failure to afford statutory notice to 
claimant prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the case).  
In summary, the claimant has been provided with every opportunity 
to submit evidence and argument in support of his claims, and to 
respond to VA notice.  

Furthermore, and in any event, in cases such as this, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled; no additional § 5103(a) notice is 
required.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).   

The RO has provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known and available service treatment reports, and post-service 
records relevant to the issues on appeal have been obtained and 
are associated with the Veteran's claims files.  The RO has 
obtained the Veteran's VA and non-VA medical records.  The 
Veteran has been afforded examinations.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

For the periods from February 25, 1994, to March 26, 1996, and 
from July 1, 1996, to April 16, 1997, an evaluation in excess of 
10 percent for subdeltoid bursitis of the right shoulder, is 
denied.   

From April 16, 1997, an evaluation in excess of 20 percent for 
subdeltoid bursitis of the right shoulder is denied.  

For the period from February 25, 1994, to June 2, 1998, an 
initial compensable evaluation for subdeltoid bursitis of the 
left shoulder is denied.

From June 2, 1998, an evaluation in excess of 20 percent for 
subdeltoid bursitis of the left shoulder is denied.  


REMAND

With regard to the claims for higher initial evaluations for 
productive changes of the cervical spine, and an initial 
evaluation in excess of 10 percent for productive changes of the 
thoracolumbar spine, the Board remanded these claims in July 
2008.  The Board directed that these issues be re-adjudicated, 
with consideration of all the evidence of record, including the 
private treatment records from Kaiser Permanente, Tri-City 
Orthopaedic, Scripps Clinic, and from Dr. W.L.L., and that 
consideration must be given to the rating stages in accordance 
with Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
directed that both the former and revised criteria for evaluating 
disabilities of the spine should be considered, as appropriate.  

The schedular criteria by which the Veteran's cervical and 
thoracolumbar spine disabilities are rated have changed twice 
during the pendency of his appeal.  See 67 Fed. Reg. 54345- 54349 
(August 22, 2002) (effective September 23, 2002), codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293; see also 68 Fed. Reg. 
51454- 51458 (August 27, 2003) (effective September 26, 2003), 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

The Veteran is entitled to the most favorable of the versions of 
a regulation that was revised during his appeal.  However, the 
Board must apply only the earlier version of the regulation for 
the period prior to the effective date of change.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).  

A review of the June 2010 supplemental statement of the case 
shows that the AMC only listed the revised regulation which 
became effective on September 26, 2003 (i.e., the General Rating 
Formula for Diseases and Injuries of the Spine, and the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) (see 38 C.F.R. § 4.71a) (2010).  This version of the 
regulation may not be applied to the issue of entitlement to an 
initial evaluation in excess of 10 percent for productive changes 
of the cervical spine from February 25, 1994, to June 1, 1998.  
VAOPGCPREC 3-2000.  There is nothing to indicate that the AMC 
otherwise applied the correct regulation, i.e., 38 C.F.R. 
§ 4.71a, DC 5290 (as in effect prior to September 26, 2003).  
Similarly, with regard to the other two issues, there is nothing 
to show that the RO considered the versions of the regulations as 
in effect prior to September 23, 2002, or September 26, 2003.  

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes error on 
the part of the Board to fail to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Under the circumstances, a remand 
is required in order for the correct versions of the regulations 
to be applied to the claims.  

While the Board recognizes that another remand will further delay 
resolution of the veteran's appeal, in view of the holding of the 
Court in Stegall, the Board is of the opinion that it may not 
proceed with appellate review at this time.  

As a final matter, the Veteran's most recent examination report 
is dated in April 2004.  Under the circumstances, his most 
current treatment records for his cervical spine disability 
should be obtained, and he should be afforded a new examination 
for his cervical spine disability.   

The Veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the claim, and that the consequences for failure to report for a 
VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  (In the event that the 
Veteran does not report for any ordered examination, 
documentation should be obtained which shows that notice 
scheduling the examination was sent to the last known address.  
It should also be indicated whether any notice that was sent was 
returned as undeliverable.)  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
asked to identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, who 
may possess any additional records 
pertinent to his claim for higher 
evaluations for his cervical spine 
disability.  With any necessary 
authorization from the Veteran, an attempt 
should be made to obtain and associate with 
the claims files any medical records 
identified by the Veteran which have not 
been secured previously.  (Should the 
Veteran be aware of any additional records 
pertaining to his back for the period of 
February 1994 to April 2004, such records 
should also be sought.)

2.  If efforts to obtain any medical 
records identified by the Veteran (if any) 
are unsuccessful, he should be informed of 
this and requested to provide a copy of the 
outstanding medical records.  

3.  The Veteran should be afforded an 
examination to determine the current extent 
of his service-connected cervical spine 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted, 
including range-of-motion tests, and any 
functional losses noted should be described 
in terms of additional loss of motion 
(beyond that shown clinically).  

4.  The AOJ should readjudicate the issues 
remaining on appeal.  The issue of 
entitlement to an initial evaluation in 
excess of 10 percent for productive changes 
of the cervical spine from February 25, 
1994, to June 2, 1998, must only be 
adjudicated according to the criteria for 
evaluating disabilities of the cervical 
spine as in effect in 1998 (VAOPGCPREC 3-
2000); the issues of entitlement to an 
evaluation in excess of 30 percent 
beginning June 2, 1998, for productive 
changes of the cervical spine, and 
entitlement to an initial evaluation in 
excess of 10 percent for productive changes 
of the thoracolumbar spine for the period 
from February 25, 1994, to April 6, 2004, 
must be adjudicated with application of 
both the former and revised criteria for 
evaluating disabilities of the spine.  
Kuzma.  If any benefit sought is not 
granted, the Veteran and his representative 
should be provided with a SSOC that 
addresses all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  Old and new rating 
criteria should be set forth.  The 
appellant should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


